 



Exhibit 10.1
Employment Agreement
     This Employment Agreement (this “Agreement”), entered into as of
November 27, 2006, and made effective as of November 27, 2006 (the “Appointment
Date”), is by and among, LIN TV Corp., a Delaware corporation (“Parent”), and
LIN Television Corporation, a Delaware corporation with its headquarters in
Providence, Rhode Island, and a wholly-owned subsidiary of the Parent (the
“Company” and, together with Parent, the “LIN Companies”), and Bart Catalane, an
individual whose current residence is 33 Benson’s Point Court, Stony Point, New
York 10980 and who anticipates relocating to the greater Providence, Rhode
Island area (the “Executive”).
RECITALS:
     Whereas, the board of directors of Parent (the “Board of Parent”) and the
board of directors of the Company, respectively, appointed Executive to the
offices of Senior Vice President Chief Financial Officer of each of the LIN
Companies, which appointment shall become effective on the Appointment Date;
     Whereas, each of Parent and the Company desire that the Company employ
Executive as Senior Vice President Chief Financial Officer of the Company, and
Executive desires to be employed by the Company in such position, in accordance
with the terms and subject to the conditions provided herein;
     Now, Therefore, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, the parties hereto,
intending to be legally bound hereby, agree as follows:
     1. Employment. The Company shall employ Executive and Executive hereby
agrees to serve the LIN Companies on the terms and conditions set forth herein.
     2. Service Period. The term of this Agreement and Executive’s employment
hereunder (the “Service Period”) shall be deemed to have commenced as of the
Appointment Date and shall continue thereafter until the effective date of
termination pursuant to the terms and subject to the conditions of this
Agreement. For the avoidance of doubt, Executive’s employment will be on a
continuous basis unless Executive’s employment is terminated pursuant to
Section 8 of this Agreement.

- 1 -



--------------------------------------------------------------------------------



 



     3. Position and Duties. During the Service Period, Executive shall serve as
the Senior Vice President Chief Financial Officer of each of the LIN Companies,
reporting to the President and CEO of each of the LIN Companies and, subject to
the LIN Companies’ respective Certificates of Incorporation and By-Laws, shall
have such authority and duties as may be granted or assigned from time to time
by the President and CEO of the LIN Companies, which such duties shall initially
include direct reports in the Controllership, Financial Planning and Budgeting,
Tax, Information Technology and Human Resources areas.
     4. Attention and Effort. Executive covenants and agrees, at all times
during the Service Period, to devote his full business-time efforts, energies
and skills to his duties as contemplated by Section 3 above, to serve each of
the LIN Companies diligently and to the best of Executive’s ability and at all
times to act in compliance with the rules, regulations, policies and procedures
of the LIN Companies as shall be in effect from time to time. Executive further
covenants and agrees that he will not, directly or indirectly, engage or
participate in any other business, profession or occupation for compensation or
otherwise at any time during the Service Period which conflicts with the
business of the LIN Companies, without the prior written consent of the Board of
Parent; provided, that nothing herein shall preclude Executive from accepting
appointment to or continuing to serve on any board of directors or trustees of
any charitable or not-for-profit organization or from managing his personal,
financial or legal affairs; provided, in each case, and in the aggregate, that
such activities do not materially conflict or interfere with the performance of
Executive’s duties hereunder or conflict with Sections 10, 11 or 12 of this
Agreement in any material respect. Subject to the foregoing, the parties
acknowledge and agree that Executive may continue to serve on the board of
directors of Ziff Davis Media, Inc.
     5. Compensation and Other Benefits.
          (a) During the Service Period, Executive shall be paid by the Company
an annual base salary in an amount equal to Two Hundred Fifty Thousand Dollars
($250,000) (the “Base Salary”), payable in accordance with the Company’s normal
payroll practices. The Base Salary shall be reviewed by the Compensation
Committee of the Board of Parent no less often than once each calendar year and
may be increased, but not decreased, based on such a review.
          (b) Solely with respect to the portion of the Service Period, if
applicable, commencing on January 1, 2007, Executive shall be eligible to
receive, in addition to the Base Salary described above, an annual bonus payment
(a “Performance Bonus”) in an amount equal to 60% of Base Salary for such year
(a “Performance Bonus Amount”) to be determined by December 31, 2007, and
thereafter, the last day of each calendar year during the Service Period, or as
soon thereafter as practicable, but in no event later than March 15 of the
subsequent calendar year, as follows:

- 2 -



--------------------------------------------------------------------------------



 



               (i) Executive shall be eligible to receive a bonus payment in an
amount up to 25% of the Performance Bonus Amount, which bonus payment, if any,
shall be determined in the sole discretion of the President and CEO of the LIN
Companies and the Compensation Committee, based upon such factors as each may
determine to be relevant, which may include the performance of the LIN Companies
and Executive, general business conditions, and the relative achievement by
Executive or the LIN Companies of any goals established by the President and
CEO, the Board of Parent or the Compensation Committee.
               (ii) Executive shall be eligible to receive a bonus payment
calculated as set forth in this paragraph (ii) using a baseline bonus amount
equal to seventy-five percent (75%) of the Performance Bonus Amount (the
“Results Bonus Base Amount”). The amount of the bonus awarded to Executive, if
any, under this paragraph (ii) (the “Results Bonus”) shall be an amount
calculated as a percentage of the Results Bonus Base Amount (the “Results Bonus
Percentage”). The Results Bonus Percentage shall be the percentage set forth on
Schedule 5(b)(ii)(A) hereto that corresponds to the respective percentages by
which Parent has achieved the EBITDA and revenue targets established by the
Board of Parent for the applicable year, as determined by the Compensation
Committee of the Board of Parent (the “Budget Target”). The parties acknowledge
and agree that for convenience of reference Schedule 5(b)(ii)(B) shows for
illustrative purposes the amount of the Results Bonus corresponding to each
Results Bonus Percentage reflected on Schedule 5(b)(ii)(A), and the parties
further acknowledge that such figures shall be subject to adjustment in the
event of any change to the Results Bonus Base Amount and, in the event of any
conflict between Schedules 5(b)(ii)(A) and 5(b)(ii)(B), Schedule 5(b)(ii)(A)
shall control.
               (iii) For the avoidance of doubt, the parties acknowledge and
agree that no Performance Bonus shall apply with respect to the Service Period
ending December 31, 2006.
     6. Benefits and Expenses. Executive shall receive from the Company such
other benefits as may be granted to senior management of the Company generally,
including health, dental, life and disability insurance and vacation benefits.
In addition, Executive shall be provided with an automobile allowance in
accordance with the Company’s then-current plan. The Company shall reimburse
Executive for all reasonable travel, entertainment and other expenses which
Executive may incur in regard to the business of Company or Parent, in
accordance with and subject to the limitations of the Company’s standard
practices and policies and Executive’s presentation of such documents and
records as Company shall require to substantiate such expenses. Executive shall
be entitled to the same vacation benefits as are generally available to other
senior executives of the Company, but in no event less than three (3) weeks
during each one-year period during the Service Period.
     7. Incentive Equity. Parent shall grant to Executive an option (the “Option
Grant”), as of the Appointment Date, to purchase 100,000 shares of Parent’s
Class A Common Stock, par value $0.01 per share pursuant to the terms and
subject to the conditions of the LIN TV Corp. Amended and Restated 2002 Stock
Plan (the “Option Plan”) and as further evidenced by that certain Nonqualified
Stock Option Letter Agreement, dated on or about the date hereof, by and between
Parent and Executive (the “Option Agreement”). The Option Grant shall be on the
terms and conditions of the Option Plan and the Option Agreement; provided,
however, that (a) for purposes of the Option Grant, and notwithstanding anything
to the contrary contained in the Option Agreement, the term “Cause” shall have
the meaning ascribed to such term in this Agreement; and (b) in the event of a
Change in Control (as hereinafter defined in Section 24) (and notwithstanding
the definition of such term in the Option Agreement) the vesting of the Option
Grant shall accelerate and shall be deemed fully vested as of such Change in
Control. For the avoidance of doubt, the vesting of the Option Grant shall not
accelerate in the event of any termination of this Agreement, including upon a
termination Without Cause or with Good Reason; provided, however, that if
Executive is able to demonstrate that (i) he was terminated by the LIN Companies
Without Cause

- 3 -



--------------------------------------------------------------------------------



 



in anticipation of a Change in Control and (ii) such anticipated Change in
Control occurs, then Executive will be deemed for purposes of the Option Grant,
to have remained employed through the consummation of the Change in Control, and
the vesting of the Option Grant shall accelerate as described in the preceding
sentence.
     8. Termination. This Agreement and the employment of Executive hereunder
may be terminated as follows:
          (a) By the LIN Companies for “Cause.” Subject to such other terms of
this Agreement, the LIN Companies may terminate this Agreement and the
employment of Executive hereunder for “Cause” by action of the Board of Parent
if the Executive:
               (i) has been convicted of, or entered a pleading of guilty or
nolo contendre (or its equivalent in the applicable jurisdiction) to any
criminal offense (whether or not in connection with the performance by Executive
of his obligations and duties under this Agreement), excluding offenses under
road traffic laws, or misdemeanor offenses, that are subject only to a fine or
non-custodial penalty;
               (ii) has committed an act or omission involving dishonesty or
fraud;
               (iii) has willfully refused or willfully failed to perform his
obligations and duties under this Agreement or the duties properly assigned to
him in accordance with the terms and conditions of this Agreement, and Executive
has the physical capacity to perform such obligations or duties; or
               (iv) has engaged in gross negligence or willful misconduct with
respect to any of the LIN Companies or any of their affiliates or subsidiaries.
          (b) By the LIN Companies “Without Cause.” The LIN Companies may
terminate this Agreement and the employment of Executive hereunder at any time,
in Parent’s sole discretion, for any reason whatsoever or for no reason, which
termination shall constitute a termination “Without Cause.”
          (c) By Executive for Good Reason. Executive may terminate this
Agreement and his employment hereunder in the event of any of the following
(each of which shall constitute “Good Reason”) and the LIN Companies shall have
failed to have reasonably remedied such condition within thirty (30) days
following written notice from Executive setting forth in reasonable detail the
condition giving rise to such Good Reason:
               (i) either of the LIN Companies fails to perform its respective
obligations or breaches any of its covenants or warranties under this Agreement;
               (ii) the relocation of Executive’s primary office to a location
that is more than thirty-five (35) miles from both of (A) the Company’s
headquarters in Rhode Island, unless such office is moved closer to Executive’s
primary residence at the time of such relocation, and (B) Executive’s residence
at the time of such relocation; or
               (iii) the Board of Parent or the board of directors of the
Company approves, without Executive’s consent or for reasons other than those
set forth in Section 8(a), (A) a reduction in Executive’s Base Salary or the
Performance Bonus Amount, or (B) the assignment to Executive of any duties
inconsistent in any material respect with, or effect a material diminution of,

- 4 -



--------------------------------------------------------------------------------



 



Executive’s duties, titles, offices, or responsibilities (including
direct-reporting responsibilities) with the Parent or the Company, or any
demotion of Executive from, or any failure to reelect or reappoint Executive to
any of such positions (except in connection with the termination of Executive’s
employment for disability or Cause or as a result of Executive’s death);
provided, however, that with respect to the foregoing clause (B) if subsequent
to a Change in Control (as hereinafter defined in Section 24), Executive
maintains over the business of the Company substantially the same authority and
responsibility with respect thereto that he held prior to such Change in
Control, the requirement that the Executive report to officers or the board of
parent companies, or a change in the title of Executive, shall not of itself
constitute “Good Reason.”
          (d) By Executive Without Good Reason. Executive may terminate this
Agreement and his employment hereunder at any time, for any reason, upon giving
to the LIN Companies thirty (30) days’ written notice of termination of this
Agreement and Executive’s employment hereunder pursuant to this Section 8(d)
(“Notice of Resignation”), during which notice period Executive’s employment and
performance of services will continue; provided, however, that Parent may, upon
notice to Executive and without reducing Executive’s compensation during such
period, excuse Executive from any or all of his duties during such period. The
effective date of the termination of Executive’s employment hereunder shall be
the date specified in the Notice of Resignation delivered in accordance with
this Section 8(d).
          (e) Automatic Termination Upon Death or Disability. This Agreement and
Executive’s employment hereunder shall terminate automatically upon the death or
“total disability” of Executive. The term “total disability” as used herein
shall mean Executive’s inability, with or without reasonable accommodations, to
perform the duties of Executive contemplated by Section 3 hereof for a period
of, or periods aggregating, six (6) months in any twelve (12) month period as a
result of physical or mental illness, loss of legal capacity or any other cause
beyond Executive’s control, unless Executive is granted a leave of absence by
the Board of Parent. All determinations as to whether Executive has suffered
total disability due to physical or mental illness, loss of capacity or any
other medical cause shall be made by a physician who is mutually agreed upon by
Executive and a majority of the members of the Nominating and Corporate
Governance Committee of the Board of Parent. Executive and the LIN Companies
hereby acknowledge that Executive’s ability to perform the duties set forth in
Section 3 hereof is of the essence of this Agreement. Termination under this
Section 8(e) shall be deemed to be effective (i) as of the time of Executive’s
death or (ii) immediately upon determination of Executive’s total disability, as
defined above, by a physician mutually agreeable to Executive and the Board of
Parent.
     9. Severance for Termination Without Cause or Resignation With Good Reason.
          (a) Subject to the terms and conditions of this Section 9 set forth
below, solely in the event that this Agreement and Executive’s employment
hereunder is terminated (y) by the LIN Companies Without Cause pursuant to the
terms and subject to the conditions of Section 8(b) hereof; or (z) by Executive
with Good Reason pursuant to the terms and subject to the conditions of Section
8(c) hereof, then:
               (i) The Company shall pay to Executive a severance payment (the
“Severance Payment”) in an amount equal to the sum of (A) Executive’s Base
Salary in effect at the time of such termination and (B) the aggregate amount,
if any, of the Performance Bonus most recently awarded to Executive pursuant to
Section 5(b) prior to such termination; provided, however, that if such
termination occurs prior to the award of Executive’s initial Performance Bonus
under this Agreement (or the determination that no such award shall be made),
the payment under this clause (B) shall be the maximum applicable Performance
Bonus that would otherwise be due had Executive remained employed with the
Company. The Severance Payment shall be due and payable in twenty six
(26) substantially

- 5 -



--------------------------------------------------------------------------------



 



equal bi-weekly payments following such termination; provided, however, that the
payment of the portion of the Severance Payment comprised of any Performance
Bonus based upon the determination of the achievement of certain results may be
deferred as necessary until the Company has made the necessary determinations.
               (ii) In addition, during the twelve-month period following a
termination giving rise to the Severance Payment, the Company shall continue to
pay the employer’s normal portion of the costs of Executive’s health and dental
insurance premiums in an amount consistent with that paid on the date of
termination, provided that Executive chooses to participate in COBRA or a
similar health insurance continuation program and provides the Company with
proof of such participation. If Executive chooses to receive COBRA coverage from
the Company’s group health plans during this twelve-month period, such coverage
shall count toward the maximum coverage period permitted under such plan.
          (b) The payment of the Severance Payment and the provision of the
benefits described in this Section 9 are expressly contingent on Executive’s
execution of a standard severance and release agreement containing only a
release of any and all claims by him against the LIN Companies and all
predecessors, successors, affiliates and subsidiaries thereof, except for claims
relating to (i) the Severance Payment and other post-employment payments and
benefits due pursuant to the terms and subject to the conditions of this
Agreement; (ii) claims for benefits under the employee benefit plans of the LIN
Companies in which Executive participates, and (iii) claims for indemnification
or insurance, if applicable, arising following his employment. Notwithstanding
anything to the contrary contained herein, Employer retains the right to
terminate the initiation or continuation of the Severance Payment and other
benefits described in this Section 9 and to recover from Executive any and all
amounts previously paid (as well as to pursue any other remedies available at
law or in equity) if it discovers that Executive engaged in any fraud, theft,
embezzlement, serious or substantial misconduct materially injuring the LIN
Companies’ reputation, or gross negligence while employed by the Company or if
Executive materially breaches this Agreement, including any breach by Executive
of his obligations and covenants under Sections 10, 11, or 12 hereof.
          (c) Subject to such adjustments as may be necessary in accordance with
the proviso set forth in the last sentence of Section 9(a)(i), all payments made
under this Section 9 shall be made to Executive at the same interval as payments
of salary were made to Executive immediately prior to termination.
Notwithstanding the foregoing or anything to the contrary contained herein, if
the Company determines that Executive is a “Specified Employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code (as hereinafter defined), or any
successor thereto or as such may be amended hereafter (“Section 409A”), then to
the extent necessary to satisfy the requirements of Section 409A, any portion of
the severance compensation under this Section 9 that shall constitute deferred
compensation within the meaning of Section 409A shall not be due and payable to
Executive until the date that is six (6) months after the date of termination,
if necessary to avoid tax penalties under Section 409A. In the event of such
delay in payment, on the day following the expiration of such six month period
Executive shall be paid the delayed portion of the severance compensation plus
interest for the period of such delay, which interest shall be calculated at a
rate equal to the interest rate then earned by the LIN Companies’ excess cash
balances on bank deposit.
          (d) Except as expressly provided in paragraph (a) above, upon the
termination of this Agreement and Executive’s employment hereunder (including
for Cause or without Good Reason, or upon death or total disability pursuant,
respectively, to Sections 8(a), 8(d) and 8(e)), Executive shall not be entitled
to any payments hereunder, other than for Accrued Obligations, which the Company
shall pay to Executive in a lump sum immediately following such termination. For
purposes of this Agreement, “Accrued Obligations” shall mean the sum of (i) any
portion of Executive’s accrued

- 6 -



--------------------------------------------------------------------------------



 



but unpaid Base Salary through the date of death or termination of employment,
as the case may be; (ii) any accrued but unpaid vacation or expense
reimbursements; (iii) any then declared but unpaid Performance Bonus, as
applicable, with respect to the fiscal year preceding the fiscal year in which
the termination occurs; (iv) any (A) Performance Bonus for the fiscal year in
which the termination occurs, as applicable, pro rated for service through the
date of termination (and, if not determined as of the date of termination, such
payment, if any, to be due and payable reasonably following the determination of
such amounts) or (B) Performance Bonus earned for that year if termination
occurs at the end of the year but prior to payment; provided, however, Executive
shall receive no payment under (A) or (B) upon a termination by the LIN
Companies for Cause; and (v) any compensation previously earned but deferred by
Executive (together with interest, to the extent and in the manner applicable
pursuant to terms and subject to the conditions of Section 9(c)) prior to the
date of termination that has not yet been paid.
10. Non-Disclosure.
          (a) Executive acknowledges that during the period of his employment
with the Company during the Service Period he will have, access to trade secrets
and other confidential or proprietary information of the LIN Companies and their
respective affiliates and subsidiaries (“Confidential Information”). Executive
acknowledges that as used herein, Confidential Information includes, but is not
limited to, all methods, processes, techniques, practices, pricing information,
billing histories, customer lists or requirements, employee lists, salary
information, personnel matters, financial data, operating results, plans,
contractual relationships, projections for new business opportunities for new or
developing businesses, research, reports, and technological innovations in any
stage of development. Confidential Information also includes, but is not limited
to, all notes, records, software, drawings, handbooks, manuals, policies,
contracts, memoranda, sales files, or any other documents generated or compiled
by any employee of the LIN Companies or any of its respective affiliates or
subsidiaries. Notwithstanding the foregoing, Confidential Information shall not
include any data or information that has been voluntarily disclosed to the
public or the LIN Companies’ respective competitors by either of the LIN
Companies (except where such public disclosure has been made by Executive or
another without authorization) or that has been independently developed and
disclosed by others, or that otherwise enters the public domain through lawful
means.
          (b) Executive agrees that, both during the Service Period and after
the termination of his employment hereunder for any reason, he will use his
reasonable best efforts and utmost diligence to preserve, protect, and prevent
the disclosure of such Confidential Information, and that he will not, either
directly or indirectly, use, misappropriate, disclose or aid any other person in
disclosing such Confidential Information, unless done so on behalf of the LIN
Companies or to the extent required by law.
          (c) All Confidential Information is, and shall remain, the exclusive
property of the LIN Companies, and Executive hereby covenants and agrees that he
shall promptly return all such information to the LIN Companies upon termination
of this Agreement or at any other time when requested by the LIN Companies.
     11. Non-Competition.
          (a) During the Service Period and for one (1) year after the
termination of this Agreement for any reason, whether with or Without Cause or
whether upon resignation with or without Good Reason, Executive shall not
Compete (as hereinafter defined) with any material business then conducted by
the LIN Companies or their respective affiliates or subsidiaries (collectively,
“LIN”) without the prior written consent of the LIN Companies; except that,
notwithstanding this Section 11, Executive may perform any duties on behalf of
the LIN Companies as the Board of Parent shall approve

- 7 -



--------------------------------------------------------------------------------



 



and direct. For purposes of this Agreement, the term “Compete” shall mean
engaging in a business as a more than five percent (5%) stockholder or other
holder of a five percent (5%) or greater equity interest of any Person (as
hereinafter defined in Section 24) (whether direct or indirect, including the
right to acquire such percentage equity interest), as an employee, a partner, an
agent, a consultant, or any other individual representative capacity of, to or
for any Person, as an officer of any Person, or a member of the board of
directors, board of managers, or other managing body of such Person (unless
Executive’s duties, responsibilities, and activities, including supervisory
activities, for or on behalf of such Person or in such business are not related
in any way to such “competitive” activity) if it involves:
               (i) owning or Managing (as defined below in Section 24) one or
more local television stations in any designated market area in which the
Company or any direct or indirect subsidiary thereof (a “Subsidiary”) owns or
Manages, one or more local television stations (the “Restricted Markets”); or
               (ii) rendering services or advice pertaining to the business or
operation of television stations in a Restricted Market, or on behalf of, any
Person which is in competition with the Company or any of its affiliates or
subsidiaries.
          (b) Upon and subject to reasonable notice and information being
provided to the LIN Companies by Executive prior to Executive’s entering into a
position or association which may cause Executive to engage in activities in
breach of paragraph (a) above, Parent will conduct a timely review of such
proposed position or association and notify Executive in writing regarding
Parent’s view as to whether Executive will thereby breach the terms and
conditions of paragraph (a) above.
     12. Non-Solicitation. Executive agrees that, during the twelve (12) month
period immediately following termination of this Agreement, for whatever reason,
with or without Cause or whether by resignation with or without Good Reason,
Executive shall not directly or indirectly solicit, influence or entice, or
attempt to solicit, influence or entice, or hire any executive, employee, or
consultant of LIN to cease his relationship with LIN or solicit, influence,
entice or in any way divert any customer, distributor, partner, joint venturer
or supplier of LIN to terminate such person’s relationship with LIN, in order to
be employed by or do business with a Person that Competes with the LIN Companies
or with any other entity that derives benefit from the production, marketing,
broadcasting or other distribution or syndication of products, services,
programs or other content that compete with products then produced or services,
programs or other content then being provided, marketed, broadcast, distributed
or syndicated by LIN or the feasibility for production of which LIN is then
actually studying or is preparing to market or is developing; provided, however,
that this Section 12 shall apply only within the geographic area set forth in
Schedule 12 hereto.
     13. Acknowledgment of Restrictive Covenants. Executive acknowledges that
the covenants specified in Sections 10, 11, 12, and 15 hereof (collectively, the
“Protective Provisions”) contain reasonable limitations as to time, geographic
area, and scope of activities to be restricted and that such promises do not
impose a greater restraint on Executive than is necessary to protect the
goodwill, Confidential Information, trade secrets, customer and employee
relations, and other legitimate business interests of the LIN Companies.
Executive also acknowledges and agrees that any violation of the covenants set
forth in the Protective Provisions would bestow an unfair competitive advantage
upon any Person, which might benefit from such violation, and would necessarily
result in substantial and irreparable damage and loss to the LIN Companies.

- 8 -



--------------------------------------------------------------------------------



 



     14. No Inconsistent Obligation. In order to induce the LIN Companies to
enter into this Agreement, Executive represents and warrants to each of the LIN
Companies that neither the execution nor the performance of this Agreement by
Executive will violate or conflict in any way with any other agreement to which
Executive may be bound, or with any other duties imposed upon Executive by
corporate or other statutory or common law.
     15. Intellectual Property. Executive and the LIN Companies hereby covenant
and agree that all intellectual property of any kind, whether now or later
created, developed or produced, developed by Executive, whether directly or
indirectly, in connection with services rendered by Executive for or on behalf
of the LIN Companies, or from the use of premises or property owned, leased,
licensed or contracted for by the LIN Companies, both prior to and subsequent to
the date of this Agreement, or otherwise developed by Executive during the
Service Period which is in any way related to the Company’s business, as
conducted or proposed to be conducted, shall be the property of the Company.
Executive hereby assigns to the Company any and all rights and interests he now
has or may hereafter acquire in and to such intellectual property.
     16. Notice. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery when delivered by
hand, (b) on the date of transmission when sent by facsimile transmission during
normal business hours with telephone confirmation of receipt, (c) one day after
dispatch when sent by reputable overnight courier maintaining records of
receipt, or (d) three days after dispatch when sent by registered or certified
mail, postage prepaid, return receipt requested, all addressed as set forth on
Schedule 16 attached hereto or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notices of
change of address shall be effective only upon receipt.
     17. Injunctive Relief; Cumulative Rights. The parties agree that, without
limitation of the rights of the LIN Companies with respect to any other breach
of this Agreement, the harm to each of the LIN Companies arising from any breach
by Executive of the Protective Provisions could not adequately be compensated
for by monetary damages, and accordingly each of the LIN Companies shall, in
addition to any other remedies available to it at law or in equity, be entitled
to seek and, if so ordered by a court of competent jurisdiction, obtain,
preliminary and permanent injunctive relief against such breach. Executive
agrees that the various provisions of this Agreement shall be construed as
cumulative, and no one of them is exclusive of the other, or exclusive of any
rights allowed by law.
     18. Withholding. Anything in this Agreement to the contrary
notwithstanding, all payments required to be made by the Company hereunder to
Executive shall be subject to the withholding of such amounts relating to taxes
as the Company may reasonably determine it is legally required to withhold
pursuant to any applicable law or regulation. In lieu of withholding such
amounts, in whole or in part, the Company may, in its sole discretion, accept
other provisions for payment of taxes and withholdings as required by law,
provided it is satisfied that all requirements of law affecting its
responsibilities to withhold have been satisfied.
     19. No Waiver. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Executive and such officer or director as may be specifically
designated by the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of any similar or
dissimilar provision or condition at the same or at any prior or subsequent
time. Except where the context otherwise requires,

- 9 -



--------------------------------------------------------------------------------



 



wherever used the singular shall include the plural, the plural the singular,
the use of any gender shall be applicable to all genders and the word “or” is
used in the inclusive sense.
     20. Severability. If any covenant or provision hereof is determined to be
void or unenforceable in whole or in part, it shall not be deemed to affect or
impair the invalidity of any other covenant or provision, each of which is
hereby declared to be separate and distinct. If any provision of this Agreement
is so broad as to be unenforceable, such provision shall be interpreted to be
only so broad as is enforceable. If any provision of this Agreement is declared
invalid or unenforceable for any reason other than overbreadth, the offending
provision will be modified so as to maintain the essential benefits of the
bargain among the parties hereto to the maximum extent possible, consistent with
law and public policy.
     21. Amendment. No amendment, modification, waiver, termination or discharge
of any provision of this Agreement, or consent to any departure therefrom by
either party hereto, shall in any event be effective unless the same shall be in
writing, specifically identifying this Agreement and the provision intended to
be amended, modified, waived, terminated or discharged and signed by each of the
LIN Companies and Executive, and each such amendment, modification, waiver,
termination or discharge shall be effective only in the specific instance and
for the specific purpose for which it is given. No provision of this Agreement
shall be varied, contradicted or explained by any oral agreement, course of
dealing or performance or any other matter not set forth in an agreement in
writing and signed by each of the LIN Companies and Executive.
     22. Choice of Law and Forum. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Rhode Island. Employee
hereby (a) submits to personal jurisdiction in the State of Rhode Island for any
action arising out of or in connection with this Agreement; (b) waives any and
all personal rights under the laws of any state to object to jurisdiction within
the State of Rhode Island; and (c) agrees that for any cause of action arising
out of or in connection with this Agreement, venue is solely proper in any state
or federal court within Rhode Island.
     23. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY SUIT, ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT.
     24. Certain Definitions. The capitalized terms contained and used in this
Agreement which are defined below shall have the respective meanings ascribed to
them as follows:
          (a) “Change in Control” shall mean the occurrence of any of the
following events:
               (i) any sale, lease, exchange, or other transfer (in one
transaction or series of related transactions) of all or substantially all of
the assets of Parent to any Person or group of related Persons for purposes of
Section 13(d) of the Exchange Act, other than one or more members of the
Shareholder Group;
               (ii) a majority of the Board of Parent shall consist of Persons
who are not Continuing Directors;
               (iii) the acquisition by any Person or Group (other than (A) one
or more members of the Shareholder Group or (B) with respect to a transferee of
shares of Class C Common Stock, par value $0.01 per share, of Parent, (1) one or
more members of the Shareholder Group or (2) any

- 10 -



--------------------------------------------------------------------------------



 



Person approved by an affirmative vote of no less than two-thirds of the
disinterested members of the Board of Parent) of the power, directly or
indirectly, to vote or direct the voting of securities having more than 50% of
the ordinary voting power for the election of directors of Parent;
               (iv) the acquisition by any Person or Group of shares of the
capital stock of Parent representing in the aggregate more than 40% of the
issued and outstanding shares of such capital stock and, as of the time of such
acquisition, no other Person or Group holds, in the aggregate, a greater number
of such shares of capital stock;
               (v) any sale, lease, exchange, or other transfer (in one
transaction or series of related transactions) of all or substantially all of
the assets of the Company to any Person or group of related Persons for purposes
of Section 13(d) of the Exchange Act, other than to (A) a wholly-owned
subsidiary of Parent or the Company or (B) one or more members of the
Shareholder Group; or
               (vi) Parent shall cease, whether directly or indirectly through
one or more wholly-owned subsidiaries, to have the power to vote or direct the
voting of securities having more than 50% of the ordinary voting power for the
election of directors of the Company.
          (b) “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the regulations or other guidelines of general applicability promulgated
thereunder.
          (c) “Continuing Directors” shall mean any Person who (i) was a member
of the Board of Parent on the Appointment Date, (ii) is thereafter nominated for
election or elected to the Board of Parent with the affirmative vote of a
majority of the Continuing Directors who are members of such Board of Parent at
the time of such nomination or election, or (iii) is a member of the Board of
Parent and also a member of the Shareholder Group.
          (d) “ Group” means any group of related Persons for purposes of
Section 13(d) of the Securities Exchange Act of 1934, as amended.
          (e) “Manage” (or “Managing”) means with respect to the business or
operation of a television station, (i) the provision of management services,
(ii) the right to program, or select a substantial portion of the programming
of, such station, including through a local marketing agreement, time brokerage
agreement, joint sales agreement, shared services agreement, or other similar
agreements (collectively, a “Services Agreement”), or (iii) the sale of, or the
right to sell, the advertising of such station through a Services Agreement.
          (f) “Person” shall mean an individual, a corporation, limited
liability company, a partnership, an association, a trust or any other entity or
organization, including any other form of business entity or any government or
political subdivision or an agency or instrumentality thereof.
          (g) “Shareholder Group” shall mean HM Capital Partners, LLC, and any
Person controlling, controlled by or under common control with it.
     25. Interpretation. The headings in this Agreement are inserted for
convenience only and shall not constitute a part hereof. Except where the
context requires otherwise, whenever used in this Agreement, the singular
includes the plural, the plural includes the singular, the use of any gender is
applicable to all genders and the word “or” has the inclusive meaning
represented by the phrase “and/or.” The words “include” and “including” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.” A reference in
this Agreement to a Section, Paragraph,

- 11 -



--------------------------------------------------------------------------------



 



Exhibit or Schedule is to the referenced Section, Paragraph, Exhibit or Schedule
of this Agreement. The wording of this Agreement shall be deemed to be the
wording mutually chosen by the parties and no rule of strict construction shall
be applied against any party. Unless expressly provided otherwise, all dollar
figures in this Agreement are in the currency of the United States of America.
     26. Survival. The expiration or termination of this Agreement shall not
relieve any party of any obligations that may have accrued hereunder prior to
such expiration or termination. The provisions of Sections 9, 10, 11, 12, 13,
15, 16, 17, 18, 19, and 20 shall survive the expiration or termination of this
Agreement except as otherwise specifically provided in such Sections.
     27. Assignment. The terms and provisions of this Agreement shall inure to
the benefit of and be binding upon the LIN Companies and each of its respective
successors and assigns. Notwithstanding the foregoing or anything to the
contrary contained herein, this Agreement may not be assigned by the LIN
Companies without Executive’s prior written consent unless the LIN Companies
retain joint and several liability with any of the LIN Companies’ assignee for
the financial obligations under this Agreement. This Agreement may not be
assigned, in whole or in part, by Executive without the written consent of each
of the LIN Companies.
     28. Indemnification. At all times during and after the Service Period the
LIN Companies shall indemnify Executive pursuant to the terms and subject to the
conditions of the certificate of incorporation and bylaws, respectively, of each
of the LIN Companies, as such are in effect as of the Appointment Date.
Executive shall have the benefit of continuing directors’ and officers’
insurance coverage at levels no less favorable than those in effect from time to
time for members of the Board of Parent and the board of directors of the
Company and other members of the LIN Companies’ senior management.
     29. Relocation Matters. The Company shall reimburse Executive for all
reasonable temporary housing expenses incurred by Executive prior to his taking
occupancy of permanent housing facilities for a period not to exceed nine
(9) months from the Appointment Date. The Company shall reimburse Executive for
all reasonable and customary moving expenses incurred by Executive in connection
with his relocation to the Providence, Rhode Island area as contemplated by this
Agreement. The reimbursement contemplated hereby shall be made by the Company
reasonably promptly following submission by Executive of reasonable
documentation of such expenses.
     30. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument. Each party hereto will
receive by delivery or by facsimile or other electronic transmission a duplicate
original of the Agreement executed by each party, and each party agrees that the
delivery of the Agreement by facsimile or other electronic transmission will be
deemed to be an original of the Agreement so transmitted.

- 12 -



--------------------------------------------------------------------------------



 



     31. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior oral or written agreements, commitments or understandings
with respect to the matters provided for herein.
[The remainder of this page is intentionally blank; signature page follows.]

- 13 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first above written.

            Executive:  s/ Bart W. Catalane           Name:  Bart W. Catalane   
                LIN TV Corp.
      By:   s/ Denise Parent       Name:   Denise Parent      Title:   Vice
President, General Counsel and Secretary        LIN Television Corporation
      By:   s/Denise Parent       Name:   Denise Parent      Title:   Vice
President, General Counsel and Secretary   

 



--------------------------------------------------------------------------------



 



         

Schedule 12
Geographic Scope of Non-Solicitation
The geographic scope to which Section 12 shall apply shall be defined as all
markets in the United States of America.

 



--------------------------------------------------------------------------------



 



Schedule 16
Notices

     
If to Executive:
  To the address as shall most currently appear on the records of the Company
 
   
If to the LIN Companies:
  LIN Television Corporation
 
  4 Richmond Square, Suite 200
 
  Providence, RI 02906
 
  Attn: General Counsel
 
  Fax: (401) 454-2817

 



--------------------------------------------------------------------------------



 



Exhibit 5(b)
Budget-Based Objectives

                 
Catalane Bonus Matrix for 2007
  Annual Bonus     150,000  
 
  Percentage of Annual     75 %
 
             
 
  Annual Bonus at 100% achievement     112,500  

Schedule 5(b)(ii)(A)

                                                                               
                          Percentage:         Revenue                          
                                                                               
 
        94.0 %     95.0 %     96.0 %     97.0 %     98.0 %     99.0 %     100.0
%     101.0 %     102.0 %     103.0 %     104.0 %     105.0 %
 
89.0 %     0 %     0 %     0 %     0 %     0 %     0 %     0 %     0 %     0 %  
  0 %     0 %     0 %
 
90.0 %     0 %     25.0 %     30.0 %     35.0 %     40.0 %     45.0 %     50.0 %
    55.0 %     60.0 %     65.0 %     70.0 %     75.0 %
 
91.0 %     0 %     28.8 %     34.0 %     39.3 %     44.5 %     49.8 %     55.0 %
    60.3 %     65.5 %     70.8 %     76.0 %     81.3 %
 
92.0 %     0 %     32.5 %     38.0 %     43.5 %     49.0 %     54.5 %     60.0 %
    65.5 %     71.0 %     76.5 %     82.0 %     87.5 %
 
93.0 %     0 %     36.3 %     42.0 %     47.8 %     53.5 %     59.3 %     65.0 %
    70.8 %     76.5 %     82.3 %     88.0 %     93.8 %
 
94.0 %     0 %     40.0 %     46.0 %     52.0 %     58.0 %     64.0 %     70.0 %
    76.0 %     82.0 %     88.0 %     94.0 %     100.0 %
 
95.0 %     0 %     43.8 %     50.0 %     56.3 %     62.5 %     68.8 %     75.0 %
    81.3 %     87.5 %     93.8 %     100.0 %     106.3 %
 
96.0 %     0 %     47.5 %     54.0 %     60.5 %     67.0 %     73.5 %     80.0 %
    86.5 %     93.0 %     99.5 %     106.0 %     112.5 %
E
97.0 %     0 %     51.3 %     58.0 %     64.8 %     71.5 %     78.3 %     85.0 %
    91.8 %     98.5 %     105.3 %     112.0 %     118.8 %
B
98.0 %     0 %     55.0 %     62.0 %     69.0 %     76.0 %     83.0 %     90.0 %
    97.0 %     104.0 %     111.0 %     118.0 %     125.0 %
I
99.0 %     0 %     58.8 %     66.0 %     73.3 %     80.5 %     87.8 %     95.0 %
    102.3 %     109.5 %     116.8 %     124.0 %     131.3 %
T
100.0 %     0 %     62.5 %     70.0 %     77.5 %     85.0 %     92.5 %     100.0
%     107.5 %     115.0 %     122.5 %     130.0 %     137.5 %
D
101.0 %     0 %     66.3 %     74.0 %     81.8 %     89.5 %     97.3 %     105.0
%     112.8 %     120.5 %     128.3 %     136.0 %     143.8 %
A
102.0 %     0 %     70.0 %     78.0 %     86.0 %     94.0 %     102.0 %    
110.0 %     118.0 %     126.0 %     134.0 %     142.0 %     150.0 %
 
103.0 %     0 %     73.8 %     82.0 %     90.3 %     98.5 %     106.8 %    
115.0 %     123.3 %     131.5 %     139.8 %     148.0 %     156.3 %
 
104.0 %     0 %     77.5 %     86.0 %     94.5 %     103.0 %     111.5 %    
120.0 %     128.5 %     137.0 %     145.5 %     154.0 %     162.5 %
 
105.0 %     0 %     81.3 %     90.0 %     98.8 %     107.5 %     116.3 %    
125.0 %     133.8 %     142.5 %     151.3 %     160.0 %     168.8 %
 
106.0 %     0 %     85.0 %     94.0 %     103.0 %     112.0 %     121.0 %    
130.0 %     139.0 %     148.0 %     157.0 %     166.0 %     175.0 %
 
107.0 %     0 %     88.8 %     98.0 %     107.3 %     116.5 %     125.8 %    
135.0 %     144.3 %     153.5 %     162.8 %     172.0 %     181.3 %
 
108.0 %     0 %     92.5 %     102.0 %     111.5 %     121.0 %     130.5 %    
140.0 %     149.5 %     159.0 %     168.5 %     178.0 %     187.5 %
 
109.0 %     0 %     96.3 %     106.0 %     115.8 %     125.5 %     135.3 %    
145.0 %     154.8 %     164.5 %     174.3 %     184.0 %     193.8 %
 
110.0 %     0 %     100.0 %     110.0 %     120.0 %     130.0 %     140.0 %    
150.0 %     160.0 %     170.0 %     180.0 %     190.0 %     200.0 %

Schedule 5(b)(ii)(B)

                                                                               
                          Dollars:         Revenue                              
                                                                           
 
        94.0 %     95.0 %     96.0 %     97.0 %     98.0 %     99.0 %     100.0
%     101.0 %     102.0 %     103.0 %     104.0 %     105.0 %
 
89.0 %     —       —       —       —       —       —       —       —       —    
  —       —       —  
 
90.0 %     —       28,125       33,750       39,375       45,000       50,625  
    56,250       61,875       67,500       73,125       78,750       84,375  
 
91.0 %     —       32,344       38,250       44,156       50,063       55,969  
    61,875       67,781       73,688       79,594       85,500       91,406  
 
92.0 %     —       36,563       42,750       48,938       55,125       61,313  
    67,500       73,688       79,875       86,063       92,250       98,438  
 
93.0 %     —       40,781       47,250       53,719       60,188       66,656  
    73,125       79,594       86,063       92,531       99,000       105,469  
 
94.0 %     —       45,000       51,750       58,500       65,250       72,000  
    78,750       85,500       92,250       99,000       105,750       112,500  
 
95.0 %     —       49,219       56,250       63,281       70,313       77,344  
    84,375       91,406       98,438       105,469       112,500       119,531  
 
96.0 %     —       53,438       60,750       68,063       75,375       82,688  
    90,000       97,313       104,625       111,938       119,250       126,563
 
E
97.0 %     —       57,656       65,250       72,844       80,438       88,031  
    95,625       103,219       110,813       118,406       126,000       133,594
 
B
98.0 %     —       61,875       69,750       77,625       85,500       93,375  
    101,250       109,125       117,000       124,875       132,750      
140,625  
I
99.0 %     —       66,094       74,250       82,406       90,563       98,719  
    106,875       115,031       123,188       131,344       139,500      
147,656  
T
100.0 %     —       70,313       78,750       87,188       95,625       104,063
      112,500       120,938       129,375       137,813       146,250      
154,688  
D
101.0 %     —       74,531       83,250       91,969       100,688       109,406
      118,125       126,844       135,563       144,281       153,000      
161,719  
A
102.0 %     —       78,750       87,750       96,750       105,750       114,750
      123,750       132,750       141,750       150,750       159,750      
168,750  
 
103.0 %     —       82,969       92,250       101,531       110,813      
120,094       129,375       138,656       147,938       157,219       166,500  
    175,781  
 
104.0 %     —       87,188       96,750       106,313       115,875      
125,438       135,000       144,563       154,125       163,688       173,250  
    182,813  
 
105.0 %     —       91,406       101,250       111,094       120,938      
130,781       140,625       150,469       160,313       170,156       180,000  
    189,844  
 
106.0 %     —       95,625       105,750       115,875       126,000      
136,125       146,250       156,375       166,500       176,625       186,750  
    196,875  
 
107.0 %     —       99,844       110,250       120,656       131,063      
141,469       151,875       162,281       172,688       183,094       193,500  
    203,906  
 
108.0 %     —       104,063       114,750       125,438       136,125      
146,813       157,500       168,188       178,875       189,563       200,250  
    210,938  
 
109.0 %     —       108,281       119,250       130,219       141,188      
152,156       163,125       174,094       185,063       196,031       207,000  
    217,969  
 
110.0 %     —       112,500       123,750       135,000       146,250      
157,500       168,750       180,000       191,250       202,500       213,750  
    225,000  

 